The opinion of the court was delivered by
Robb, J.:
This appeal is from the judgment, order, and decision of the trial court and from the order overruling plaintiffs’ motion for new trial.
On August 15, 1957, plaintiffs purchased lot 27, block 29, in the original town addition to the town of Latham, Kansas. Previously in May, 1955, defendants had acquired lots 28 and 29 of the same block which lots were south of and adjacent to plaintiffs’ property. The trial court in a memorandum opinion found from competent, substantial evidence that a fence had been constructed between the properties more than fifty years ago and had been recognized thereafter as the boundary line. In the formal journal entry of judgment the trial court found generally in favor of defendants and that defendants were not occupying any property belonging to plaintiffs. Judgment was entered accordingly. Hence this appeal.
We have carefully examined the record in this case and there is only one conclusion that can be made from thereon. Plaintiffs have failed to make it affirmatively appear that the trial court committed reversible error with respect to any of the particulars complained of and for this reason we are compelled to hold the judgment of the trial court must be affirmed in all respects.
Judgment affirmed.